DETAILED ACTION
This action is Final in response to the amendments filed on 10/09/2021.
Claims 25-48 are pending.
Claims 25-48 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 111(b) is acknowledged. Applicant filed the claimed provisional application number 62/897,175 on 09/06/2019 and 62/955,496 on 12/31/2019.

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 12/03/2020 and 09/01/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2016/0048798 A1) in view of Causey et al. (US 10,410,177 B2).
	
Regarding claim 25, Meyer teaches An inventory monitoring system, comprising (Abstract; Paragraph [0011] “an inventory control system is disclosed which monitors inventory levels and out of stock items”): a server computing device (Paragraph [0133] “computing system that includes a back end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front end component, e.g., a client computer having a graphical user interface”; Figure 1; Figure 9); an intelligent shelf with one or more removable weight sensor module, with the one or more weight sensor module having one or more weight sensor (Figure 1; Paragraph [0040] “A weight sensor configured to be disposed on a retail shelf is operatively connected to a controller, which monitors retail inventory based on the sensed product weight at the shelf”; Paragraph [0044] “Weight Sensors 30 and ESLs 10 are disposed on retail shelves (not shown) throughout a retail store and connected in a system 1200. In some embodiments, the system 1200 comprises a plurality of weight sensors 30”; Paragraph [0086] “the front rail conductor loops and supporting hardware may be removed by transmitting all communication and power signals through the rear rail. These communication and power signals may be passed to the ESL through the sensor”; Figure 3; Paragraph [0060]; Paragraph [0018]); 10the intelligent shelf further includes a power and data communications hub linked with the one or more removable weight sensors (Figure 12A; Figure 12B; Figure 12C; Paragraph [0045] “power supply 27 is operatively connected to system controller 1202, which is operatively connected to area controller 28. Area controller is further operatively connected to a plurality of weight sensors 30 and ESLs 10 via a distribution loop 1204”; Paragraph [0046] “power supply 27 is operatively connected to area controller 28, which is operatively connected via the distribution loop 1204 to ESLs 10… The area controller 28 sends and receives communication signals”; Paragraph [0086]; paragraph [0018]; Paragraph [0086] “the front rail conductor loops and supporting hardware may be removed by transmitting all communication and power signals through the rear rail. These communication and power signals may be passed to the ESL through the sensor”); and an Internet enabled mobile computing device that stores a display logic of an inventory application (Paragraph [0133] “Mobile device 90 communicates with controller 28 or with electronic shelf label 10, which then cause the local indicator 94 to illuminate in a specified color, indicating to the employee the correct location of the product P… Examples of communication networks include… the shelf label 10, which then cause the local indicator 94 to illuminate in a specified color, indicating to the employee the correct location of the product P”; Paragraph [0095]; Figure 15; Figure 9); the Internet enabled mobile computing device is communicatively 15associated with the intelligent shelf via the server computing device using the inventory application (Paragraph [0094] “An employee scans the UPC bar code 92 of product P that is to be placed on a shelf using a mobile device 90 (e.g.--a smart phone or other mobile or portable device). Mobile device 90 communicates with controller 28 or with electronic shelf label 10, which then cause the local indicator 94 to illuminate in a specified color, indicating to the employee the correct location of the product P”; Paragraph [0046] “The area controller 28 sends and receives communication signals with the system controller 1202. These components may also send and receive power signals from one another. In some embodiments, system controller 1202 is wirelessly connected to area controller 28”; Figure 9; Figures 12A-C; Paragraph [0133]).  However, Meyer does not explicitly teach, providing consumption-status of items, including full, used, and depleted.
Causey, from the same field of endeavors, teaches providing consumption-status of items, including full, used, and depleted  (Figure 2, Figure 5, Figure 6, figure 7;  column 7 lines 45-50 “Scale 219 may measure the weight of products stored within refrigerator 210. This weight measurement information may be useful in determining the state of products, how much of a product remains”; claim 1; column 1 lines 17-31 “ due to a low but not empty container, or an activity being in the distant future, a product may later be determined to be a necessity based on the container 560.6 may be repeated periodically if the location of the user has not been within proximity of a desired product”; column 3 lines 45-column 4 lines 13 “A necessary product may be one that is missing or of a lower quantity than a preset amount, and may be ordered automatically from a store, or the user may simply be alerted”; column 12 lines 60- column 13 line 30 “; column 10 lines 48-65).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Causey into the teachings of Meyer to teach monitoring the status of a product.
One would be motivated to do so as to ensure the user can maintain a well-stocked set of necessary products and reduce the time spent at the store. 

Regarding claim 26, Meyer further teaches wherein: the intelligent shelf is comprised of: 20a housing (Figure 1; Figure 4; Figure 5; Figure 7; Paragraph [0042]); and a protective cover (Paragraph [0078] “P is resting on the upper surface of the laminate in the location of this particular pair of contacts”; Paragraph [0064]; Figure 5; Figure 6); wherein: the protective cover includes markers for placement and positioning of items (Paragraph [0076] “Bottom sheet 40 forms multiple raised annular biasing regions 41 on its upper surface, with each annular biasing region 41 cooperating with at least one of the conductive contacts 34 on the lower sheet 32 to bias the conductive contact 34 on the lower sheet 32 towards the conductive contact 33 on the upper sheet 31 when a product is placed on the sensor”; Figure 5; Figure 6: figure 8; Paragraph [0089]).  

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2016/0048798 A1) in view of Causey et al. (US 10,410,177 B2) in further view of Bodin et al. (US 2009/0099943 A1) in further view of Vahlberg et al. (US 2008/0319790 A1).

Regarding claim 27, Meyer further teaches a protective cover (Paragraph [0078] “P is resting on the upper surface of the laminate in the location of this particular pair of contacts”; Paragraph [0064]; Figure 5; Figure 6). However, Meyer does not explicitly teach further comprising: removable indexed liner placed on top of the protective cover, with the indexed liner having guide markers for facilitating proper placement and positioning of items.  
Bodin, from the same field of endeavors, teaches further comprising: indexed liner placed on top of the protective cover, with the indexed liner having guide markers for facilitating proper placement and positioning of items (Figure 6; Paragraph [0075] “Item indicator 610 has a display that is in a matrix configuration, which may also comprise light emitting diodes (LEDs), incandescent lights, or a display screen. In this example, the visual indicator has ovals 612 that are representative of the shelf matrix 600. Ovals 612 are displayed in columns and rows to more precisely pinpoint the item position to the user. Those of ordinary skill in the art will appreciate that the shelf matrix may be configured in numerous ways”).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Bodin into the teachings of Meyer to teach an indexed liner.

Vahlberg, from the same field of endeavors, teaches removable indexed liner (Paragraph [0114] “The drawer 514 may be configured to receive a removable liner 634 which holds the items to be dispensed. Liner 634 is divided into a number of bins 636 (which may be allocated or assigned as PSBs or ISBs, as described above)”).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Vahlberg into the teachings of Meyer to teach an indexed liner.
One would be motivated to do so as to allow a user to change the set configuration of a storage surface and allow for accurate placement of products. 

Claim 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2016/0048798 A1) in view of Causey et al. (US 10,410,177 B2) in further view of Kioski et al. (us 2014/0254115 A1) .

Regarding claim 28, Meyer further teaches wherein: the protective cover includes one or more lateral portions that are mechanically fixed with one or more periphery walls of the housing (Figure 1; Paragraph [0042] “a bank of shelves S of the type typically used by retail stores for stocking and displaying a multiplicity of products to customers, in a manner that the customer can conveniently remove any selected product from the shelf on which that product is stocked. In the illustrated embodiment, each shelf S is equipped with an electrical communication and power distribution system that is coupled to electronic shelf labels 10 mounted on a rail 11 shelf S and coupling coils mounted inside a rail 12 extending along the rear edge of each shelf S”), one or more weight sensor module (Paragraph [0040]; Paragraph [0086]).  However, Meyer does not explicitly teach with a lateral portion of the one or more lateral portions detachably coupled with a periphery wall of the one or more walls 10of the housing to thereby provide access to the module to enable removal thereof.
Kioski, from the same field of endeavors, teaches with a lateral portion of the one or more lateral portions detachably coupled with a periphery wall of the one or more walls 10of the housing to thereby provide access to the module to enable removal thereof (Paragraph [0047] “while FIG. 1 illustrates a portion the front surface 146 of the power distribution system 104 having about 10 removable sensor modules 102, the power distribution system 104 may include additional removable sensor modules 102 arranged in the front surface 146… front surface 146 of the power distribution system 104 may include about another 10 removable sensor modules 102 removably received in slots 106”; Figure 1; Paragraph [0030]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Kioski into the teachings of Meyer to teach access to removable portions.
One would be motivated to do so as “This provides for cost effective replacement and upgrade” (see paragraph [0030] of Kioski).

Regarding claim 29, Meyer further teaches the protective (Figure 1; Paragraph [0042] “a bank of shelves S of the type typically used by retail stores for stocking and shelf on which that product is stocked. In the illustrated embodiment, each shelf S is equipped with an electrical communication and power distribution system that is coupled to electronic shelf labels 10 mounted on a rail 11 extending along the front edge of each shelf S and coupling coils mounted inside a rail 12 extending along the rear edge of each shelf S”; Paragraph [0078] “P is resting on the upper surface of the laminate in the location of this particular pair of contacts”; Paragraph [0064]; Figure 5; Figure 6). However, Meyer does not explicitly teach wherein: the lateral portions of the protective cover include openings that are generally 15commensurate with lateral openings of the housing.  
Kioski, from the same field of endeavors, teaches wherein: the lateral portions of the protective cover include openings that are generally 15commensurate with lateral openings of the housing (Figure 1 shows lateral portions of the cover include openings commensurate with lateral openings of the housing; Paragraph [0047] “while FIG. 1 illustrates a portion the front surface 146 of the power distribution system 104 having about 10 removable sensor modules 102, the power distribution system 104 may include additional removable sensor modules 102 arranged in the front surface 146… front surface 146 of the power distribution system 104 may include about another 10 removable sensor modules 102 removably received in slots 106”; Paragraph [0030]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Kioski into the teachings of Meyer to teach openings in the protective cover.


Regarding claim 30, Meyer further teaches one 20or more weight sensor module (Paragraph [0040]; Paragraph [0086]).  However, Meyer does not explicitly teach wherein: the housing includes: one or more compartment that removably house a corresponding number of one 20or more module.  
Kioski, from the same field of endeavors, teaches wherein: the housing includes: one or more compartment that removably house a corresponding number of one 20or more module (Figure 5; Paragraph [0077] “The card guide 512 may have at least about ten grooves 514 arranged along the width 508 of the power distribution system 504. The grooves 514 may slidably receive the removable sensor modules 502 and guide the removable sensor modules 502 into the power distribution system 504 to blind-mate with an internal electrical component (e.g., a backplane) fixed in the power distribution system 504. Thus, the opening 506 may removably receive at least about ten removable sensor modules 502. The card guide 512 may be a single unit, or individual units, formed of a material (e.g., a plastic, a metal, a composite, etc.”).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Kioski into the teachings of Meyer to teach openings in the protective cover.
One would be motivated to do so as “This provides for cost effective replacement and upgrade” (see paragraph [0030] of Kioski).

Regarding claim 31, Meyer further teaches wherein: a weight sensor module of the one or more weight sensor modules (Paragraph [0040]; Paragraph [0086]).  However, Meyer does not explicitly teach sensor modules is removably secured within the housing.  
Kioski, from the same field of endeavors, teaches sensor modules is removably secured within the housing (Paragraph [0022] “removable telecommunication sensor modules and a method of using the same. The removable sensor modules are easily installed and/or replaced “; Figure 5; Paragraph [0077] “The card guide 512 may have at least about ten grooves 514 arranged along the width 508 of the power distribution system 504. The grooves 514 may slidably receive the removable sensor modules 502 and guide the removable sensor modules 502 into the power distribution system 504 to blind-mate with an internal electrical component (e.g., a backplane) fixed in the power distribution system 504. Thus, the opening 506 may removably receive at least about ten removable sensor modules 502. The card guide 512 may be a single unit, or individual units, formed of a material (e.g., a plastic, a metal, a composite, etc.”).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Kioski into the teachings of Meyer to teach openings in the protective cover.
One would be motivated to do so as “This provides for cost effective replacement and upgrade” (see paragraph [0030] of Kioski).

Regarding claim 32, Meyer further teaches wherein: the power and data communications hub is comprised of electronics module shelf (Paragraph [0045] power supply 27 is operatively connected to system controller 1202, which is operatively connected to area controller 28. Area controller is further operatively connected to a plurality of weight sensors 30 and ESLs 10 via a distribution loop 1204; Paragraph [0082] “The ESL 10 may then send an alert of this condition to the area controller 28 for subsequent distribution to store employees and/or updates to inventory management databases”; Paragraph [0091]; Paragraph [0095]; Paragraph [0117]; Figures 12 A-C) of the intelligent shelf (Figure 1; Paragraph [0040] “A weight sensor configured to be disposed on a retail shelf is operatively connected to a controller, which monitors retail product inventory based on the sensed product weight at the shelf”; Paragraph [0044] “Weight Sensors 30 and ESLs 10 are disposed on retail shelves (not shown) throughout a retail store and connected in a system 1200. In some embodiments, the system 1200 comprises a plurality of weight sensors 30”; Paragraph [0086] “the front rail conductor loops and supporting hardware may be removed by transmitting all communication and power signals through the rear rail. These communication and power signals may be passed to the ESL through the sensor”). However, Meyer does not explicitly teach that is housed in a removable hub housing that functions as a drawer in relation to the housing.  
Kioski, from the same field of endeavors, teaches that is housed in a removable hub housing that functions as a drawer in relation to the housing (Paragraph [0022] “removable telecommunication sensor modules and a method of using the same. The removable sensor modules are easily installed and/or replaced “; Figure 5 depicting a removable sensor module 502 that functions as a drawer in relation to the housing; Paragraph [0077] “The card guide 512 may have at least about ten .
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Kioski into the teachings of Meyer to teach openings in the protective cover.
One would be motivated to do so as “This provides for cost effective replacement and upgrade” (see paragraph [0030] of Kioski).

Claim(s)  33-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2016/0048798 A1) in view of Causey et al. (US 10,410,177 B2).

Regarding claim 33, Meyer further teaches wherein: a weigh sensor of the one or more weight sensor is isolated from an adjacent weight sensor of the one or more weight sensor to prevent crossover sensing of detected weight by both the weight sensor and the adjacent weight sensor (Figure 8; Figure 13; Paragraph [0067] “the weight sensor 30 comprises a matrix of electrical conductors arranged in columns and rows to more accurately detect the footprint (or, area of the shelf covered by a product) thereby providing a more accurate indication of product inventory. An weight sensor 1300 comprises a series of columns 1302 and rows 1304 arranged to intersect a plurality of contacts 1310… When a product is placed on top of the weight sensor 1300, the weight of the product will cause the upper and/or lower sheets to bend causing a contact 1310 to shut. The closing of any contact 1310 produces a detectable current or change in voltage. Since the contacts in a given column are connected by common electrical conductors, the closing of any contact 1310 in a given column 1302 only provides the indication that a product is located somewhere along that column”).  

Regarding claim 34, Meyer further teaches wherein: the weigh sensor is isolated from the adjacent weight sensor due to separation distance of sufficient span between the weigh sensor and the adjacent weight sensor wherein any crossover sensing of detected weight is negligible (Figure 13; Paragraph [0067] “comprises a matrix of electrical conductors arranged in columns and rows to more accurately detect the footprint (or, area of the shelf covered by a product) thereby providing a more accurate indication of product inventory”; Paragraph [0069] “separate contacts for the rows or a more complex contact 1310 design which would separate the current flows between the rows and columns”).  

Regarding claim 35, Meyer teaches  An inventory monitoring system, comprising  (Abstract; Paragraph [0011] “an inventory control system is disclosed which monitors inventory levels and out of stock items”): a server computing device that includes a working logic of an inventory application  (Paragraph [0133] server, or that includes a middleware component, e.g., an application server, or that includes a front end component, e.g., a client computer having a graphical user interface”; Figure 1; Figure 9; Paragraph [0105] “the controller is able to calculate low inventory thresholds for the shelves based on depletion rates and provides an alert to store employees indicating the product is likely to become out of stock shortly”; Paragraph [0082] “The ESL 10 may process the sensor 30 output to determine when an out of stock or low-stock condition occurs, calculate the precise inventory on the shelf, or detect the presence of misplaced products”); an intelligent shelf with one or more weight sensor module, with the one or more 20weight sensor module having one or more weight sensor  (Figure 1; Paragraph [0040] “A weight sensor configured to be disposed on a retail shelf is operatively connected to a controller, which monitors retail product inventory based on the sensed product weight at the shelf”; Paragraph [0044] “Weight Sensors 30 and ESLs 10 are disposed on retail shelves (not shown) throughout a retail store and connected in a system 1200. In some embodiments, the system 1200 comprises a plurality of weight sensors 30”; Paragraph [0086] “the front rail conductor loops and supporting hardware may be removed by transmitting all communication and power signals through the rear rail. These communication and power signals may be passed to the ESL through the sensor”); the intelligent shelf further includes a power and data communications hub linked with the one or more weight sensor  (Figure 12A; Figure 12B; Figure 12C; Paragraph [0045] “power supply 27 is operatively connected to system controller 1202, which is operatively connected to area controller 28. Area controller is further operatively connected to a plurality of weight sensors 30 power supply 27 is operatively connected to area controller 28, which is operatively connected via the distribution loop 1204 to ESLs 10… The area controller 28 sends and receives communication signals”; Paragraph [0086]); the intelligent shelf further includes a sensory logic of the inventory application (Paragraph [0104]; Paragraph [0129]); and App. No.: 17/008,863Page 4 of 15Application No.: 17/008,863Firm Docket No.: SHAKKOUR1-3US an Internet enabled mobile computing device that includes an interactive display logic of the inventory application (Paragraph [0133] “Mobile device 90 communicates with controller 28 or with electronic shelf label 10, which then cause the local indicator 94 to illuminate in a specified color, indicating to the employee the correct location of the product P… Examples of communication networks include… the internet”; Paragraph [0094] “Mobile device 90 communicates with controller 28 or with electronic shelf label 10, which then cause the local indicator 94 to illuminate in a specified color, indicating to the employee the correct location of the product P”; Paragraph [0095]; Figure 15; Figure 9); the Internet enabled mobile computing device is communicatively associated with the intelligent shelf via the server computing device using the inventory application (Paragraph [0094] “An employee scans the UPC bar code 92 of product P that is to be placed on a shelf using a mobile device 90 (e.g.--a smart phone or other mobile or portable device). Mobile device 90 communicates with controller 28 or with electronic shelf label 10, which then cause the local indicator 94 to illuminate in a specified color, indicating to the employee the correct location of the product P”; Paragraph [0046] “The area controller 28 sends and receives communication signals with the system controller 1202. These components may also send and receive power signals from one another. In some embodiments, system ; 5a display of the Internet enabled mobile computing device displays server records updated by the working logic (Paragraph [0082] “The ESL 10 may then send an alert of this condition to the area controller 28 for subsequent distribution to store employees and/or updates to inventory management databases”; Paragraph [0091] “a mobile device 90 (e.g.--a smart phone or other mobile or portable device) may be used as a user interface to communicate with the electronic shelf label 10, or controller 28 to identify the product P for a specific region of the sensor”; Paragraph [0095] “the area controller 28 may reference a database to determine the particular shelf and aisle with which the product (as well as the sensor 30 and ESL 10) has been associated. This information may be communicated to the mobile device 90 by the area controller 28 or other device directly to employees”; Paragraph [0117] “The employee may be informed of the location of the product on a mobile device which may provide general directions (e.g., the aisle on which the storeroom product can be found) in order to more quickly get the employee to the general vicinity of the product”; Paragraph [0083]); the server records are displayed by the interactive display logic of the Internet enabled mobile computing device (Paragraph [0082]; Paragraph [0091]; Paragraph [0095]; Paragraph [0117]); and the working logic updates server records by sensory logic data from the power 10and data communications hub of the intelligent shelf (Paragraph [0082] “The ESL 10 may then send an alert of this condition to the area controller 28 for subsequent distribution to store employees and/or updates to inventory management databases”; Paragraph [0091]; Paragraph [0095]; Paragraph [0117]; Figures 12 A-C), the sensory logic data of the intelligent shelf is updated by data from the weight sensor modules (Paragraph [0018] “the controller monitors each unique electrical return line to determine a quantity of footprints associated with the retail items placed on the inventory sensor”; Paragraph [0109] “comprise at least one retail shelf 1512 upon which weight sensors 1530 are placed. Some stores may include sensors 1530 in a store- or backroom 1514 to provide a status of the total inventory with the store. The inventory status at a given shelf is detected by the sensors 1530”).  However, Meyer does not explicitly teach, providing consumption-status of items, including full, used, and depleted.
Causey, from the same field of endeavors, teaches providing consumption-status of items, including full, used, and depleted  (Figure 2, Figure 5, Figure 6, figure 7;  column 7 lines 45-50 “Scale 219 may measure the weight of products stored within refrigerator 210. This weight measurement information may be useful in determining the state of products, how much of a product remains”; claim 1; column 1 lines 17-31 “ due to a low but not empty container, or an activity being in the distant future, a product may later be determined to be a necessity based on the container becoming empty or the activity becoming part of the near future. For this reason, necessity determination S560.6 may be repeated periodically if the location of the user has not been within proximity of a desired product”; column 3 lines 45-column 4 lines 13 “A necessary product may be one that is missing or of a lower quantity than a preset amount, and may be ordered automatically from a store, or the user may simply be alerted”; column 12 lines 60- column 13 line 30 “; column 10 lines 48-65).

One would be motivated to do so as to ensure the user can maintain a well-stocked set of necessary products and reduce the time spent at the store. 
 
Regarding claim 36, Meyer teaches  An inventory monitoring system, comprising  (Abstract; Paragraph [0011] “an inventory control system is disclosed which monitors inventory levels and out of stock items”): 15an intelligent shelf having one or more weight sensor module, with the one or more weight sensor module having one or more weight sensor (Figure 1; Paragraph [0040] “A weight sensor configured to be disposed on a retail shelf is operatively connected to a controller, which monitors retail product inventory based on the sensed product weight at the shelf”; Paragraph [0044] “Weight Sensors 30 and ESLs 10 are disposed on retail shelves (not shown) throughout a retail store and connected in a system 1200. In some embodiments, the system 1200 comprises a plurality of weight sensors 30”; Paragraph [0086] “the front rail conductor loops and supporting hardware may be removed by transmitting all communication and power signals through the rear rail. These communication and power signals may be passed to the ESL through the sensor”); the intelligent shelf includes a power and data communications hub linked with the one or more weight, and a sensory logic of an inventory application sensor (Figure 12A; Figure 12B; Figure 12C; Paragraph [0045] “power supply 27 is operatively connected to system controller 1202, which is operatively connected to area controller weight sensors 30 and ESLs 10 via a distribution loop 1204”; Paragraph [0046] “power supply 27 is operatively connected to area controller 28, which is operatively connected via the distribution loop 1204 to ESLs 10… The area controller 28 sends and receives communication signals”; Paragraph [0086]; Paragraph [0104]; Paragraph [0129]); a server computing device that includes a working logic of the inventory 20application (Paragraph [0133] “computing system that includes a back end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front end component, e.g., a client computer having a graphical user interface”; Figure 1; Figure 9; Paragraph [0105] “the controller is able to calculate low inventory thresholds for the shelves based on depletion rates and provides an alert to store employees indicating the product is likely to become out of stock shortly”; Paragraph [0082] “The ESL 10 may process the sensor 30 output to determine when an out of stock or low-stock condition occurs, calculate the precise inventory on the shelf, or detect the presence of misplaced products”), which updates server records using sensory logic data received from intelligent shelf (Paragraph [0082] “The ESL 10 may then send an alert of this condition to the area controller 28 for subsequent distribution to store employees and/or updates to inventory management databases”; Paragraph [0091]; Paragraph [0095]; Paragraph [0117]); an Internet enabled mobile computing device having an interactive display logic of the inventory application, displays updated server records (Paragraph [0133] “Mobile device 90 communicates with controller 28 or with electronic shelf label 10, which then cause the local indicator 94 to illuminate in a specified color, indicating to the employee shelf label 10, which then cause the local indicator 94 to illuminate in a specified color, indicating to the employee the correct location of the product P”; Paragraph [0095]; Figure 15; Figure 9;Paragraph [0082] “The ESL 10 may then send an alert of this condition to the area controller 28 for subsequent distribution to store employees and/or updates to inventory management databases”; Paragraph [0091] “a mobile device 90 (e.g.--a smart phone or other mobile or portable device) may be used as a user interface to communicate with the electronic shelf label 10, or controller 28 to identify the product P for a specific region of the sensor”; Paragraph [0095] “the area controller 28 may reference a database to determine the particular shelf and aisle with which the product (as well as the sensor 30 and ESL 10) has been associated. This information may be communicated to the mobile device 90 by the area controller 28 or other device directly to employees”; Paragraph [0117] “The employee may be informed of the location of the product on a mobile device which may provide general directions (e.g., the aisle on which the storeroom product can be found) in order to more quickly get the employee to the general vicinity of the product”; Paragraph [0083]). However, Meyer does not explicitly teach, providing consumption-status of items, including full, used, and depleted.
Causey, from the same field of endeavors, teaches providing consumption-status of items, including full, used, and depleted  (Figure 2, Figure 5, Figure 6, figure 7;  column 7 lines 45-50 “Scale 219 may measure the weight of products stored within refrigerator 210. This weight measurement information may be useful in determining the state of products, how much of a product remains”; claim 1; column 1 lines 17-31 “ due to a low but not empty container, or an activity being in the distant future, a product may later be determined to be a necessity based on the container becoming empty or the activity becoming part of the near future. For this reason, necessity determination S560.6 may be repeated periodically if the location of the user has not been within proximity of a desired product”; column 3 lines 45-column 4 lines 13 “A necessary product may be one that is missing or of a lower quantity than a preset amount, and may be ordered automatically from a store, or the user may simply be alerted”; column 12 lines 60- column 13 line 30 “; column 10 lines 48-65).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Causey into the teachings of Meyer to teach monitoring the status of a product.
One would be motivated to do so as to ensure the user can maintain a well-stocked set of necessary products and reduce the time spent at the store. 


Regarding claim 37, Meyer teaches  An inventory monitoring system, comprising  (Abstract; Paragraph [0011] “an inventory control system is disclosed which monitors inventory levels and out of stock items”):an intelligent shelf having one or more weight sensor module, with the one or more weight sensor module having one or more weight sensor (Figure 1; Paragraph [0040] “A weight sensor configured to be disposed on a retail shelf is operatively connected to a controller, which monitors retail product inventory based on the sensed product weight at the shelf”; Weight Sensors 30 and ESLs 10 are disposed on retail shelves (not shown) throughout a retail store and connected in a system 1200. In some embodiments, the system 1200 comprises a plurality of weight sensors 30”; Paragraph [0086] “the front rail conductor loops and supporting hardware may be removed by transmitting all communication and power signals through the rear rail. These communication and power signals may be passed to the ESL through the sensor”); the intelligent shelf includes a power and data communications hub linked with 5the one or more weight sensor (Figure 12A; Figure 12B; Figure 12C; Paragraph [0045] “power supply 27 is operatively connected to system controller 1202, which is operatively connected to area controller 28. Area controller is further operatively connected to a plurality of weight sensors 30 and ESLs 10 via a distribution loop 1204”; Paragraph [0046] “power supply 27 is operatively connected to area controller 28, which is operatively connected via the distribution loop 1204 to ESLs 10… The area controller 28 sends and receives communication signals”; Paragraph [0086]); the intelligent shelf further includes a sensory logic of an inventory application (Paragraph [0104]; Paragraph [0129]), which updates sensory logic data from the one or more weight sensors (Paragraph [0082] “The ESL 10 may then send an alert of this condition to the area controller 28 for subsequent distribution to store employees and/or updates to inventory management databases”; Paragraph [0091]; Paragraph [0095]; Paragraph [0117]; Figures 12 A-C); a server computing device that includes a working logic of the inventory application  (Paragraph [0133] “computing system that includes a back end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front end inventory thresholds for the shelves based on depletion rates and provides an alert to store employees indicating the product is likely to become out of stock shortly”; Paragraph [0082] “The ESL 10 may process the sensor 30 output to determine when an out of stock or low-stock condition occurs, calculate the precise inventory on the shelf, or detect the presence of misplaced products”), which updates server records using updated sensory logic data received from 10intelligent shelf (Paragraph [0082] “The ESL 10 may then send an alert of this condition to the area controller 28 for subsequent distribution to store employees and/or updates to inventory management databases”; Paragraph [0091]; Paragraph [0095]; Paragraph [0117]; Figures 12 A-C); an Internet enabled mobile computing device having an interactive display logic of the inventory application, displays updated server records (Paragraph [0082] “The ESL 10 may then send an alert of this condition to the area controller 28 for subsequent distribution to store employees and/or updates to inventory management databases”; Paragraph [0091] “a mobile device 90 (e.g.--a smart phone or other mobile or portable device) may be used as a user interface to communicate with the electronic shelf label 10, or controller 28 to identify the product P for a specific region of the sensor”; Paragraph [0095] “the area controller 28 may reference a database to determine the particular shelf and aisle with which the product (as well as the sensor 30 and ESL 10) has been associated. This information may be communicated to the mobile device 90 by the area controller 28 or other device directly to employees”; Paragraph [0117] “The employee may be informed of the location of the product on a mobile device which may provide general directions (e.g., .  However, Meyer does not explicitly teach, providing consumption-status of items, including full, used, and depleted.
Causey, from the same field of endeavors, teaches providing consumption-status of items, including full, used, and depleted  (Figure 2, Figure 5, Figure 6, figure 7;  column 7 lines 45-50 “Scale 219 may measure the weight of products stored within refrigerator 210. This weight measurement information may be useful in determining the state of products, how much of a product remains”; claim 1; column 1 lines 17-31 “ due to a low but not empty container, or an activity being in the distant future, a product may later be determined to be a necessity based on the container becoming empty or the activity becoming part of the near future. For this reason, necessity determination S560.6 may be repeated periodically if the location of the user has not been within proximity of a desired product”; column 3 lines 45-column 4 lines 13 “A necessary product may be one that is missing or of a lower quantity than a preset amount, and may be ordered automatically from a store, or the user may simply be alerted”; column 12 lines 60- column 13 line 30 “; column 10 lines 48-65).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Causey into the teachings of Meyer to teach monitoring the status of a product.
One would be motivated to do so as to ensure the user can maintain a well-stocked set of necessary products and reduce the time spent at the store. 

Regarding claim 38, Meyer teaches  An inventory monitoring system, comprising  (Abstract; Paragraph [0011] “an inventory control system is disclosed which monitors inventory levels and out of stock items”):15an intelligent shelf that includes a power and data communications hub having sensory logic of an inventory application (Figure 12A; Figure 12B; Figure 12C; Paragraph [0045] “power supply 27 is operatively connected to system controller 1202, which is operatively connected to area controller 28. Area controller is further operatively connected to a plurality of weight sensors 30 and ESLs 10 via a distribution loop 1204”; Paragraph [0046] “power supply 27 is operatively connected to area controller 28, which is operatively connected via the distribution loop 1204 to ESLs 10… The area controller 28 sends and receives communication signals”; Paragraph [0086]), which generates sensory logic data related to inventory items tracked (Paragraph [0104]; Paragraph [0129]; paragraph [0103]); a server computing device that includes a working logic of the inventory application  (Paragraph [0133] “computing system that includes a back end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front end component, e.g., a client computer having a graphical user interface”; Figure 1; Figure 9; Paragraph [0105] “the controller is able to calculate low inventory thresholds for the shelves based on depletion rates and provides an alert to store employees indicating the product is likely to become out of stock shortly”; Paragraph [0082] “The ESL 10 may process the sensor 30 output to determine when an out of stock or low-stock condition occurs, calculate the precise inventory on the shelf, or detect the presence of misplaced products”), which updates server records using the sensory logic data received from the 20intelligent shelf (Paragraph [0082] “The ESL 10 may then send an alert of this condition to the area controller 28 for subsequent distribution to store employees and/or updates to inventory management databases”; Paragraph [0091]; Paragraph [0095]; Paragraph [0117]; Figures 12 A-C); an Internet enabled mobile computing device having an interactive display logic of the inventory application (Paragraph [0133] “Mobile device 90 communicates with controller 28 or with electronic shelf label 10, which then cause the local indicator 94 to illuminate in a specified color, indicating to the employee the correct location of the product P… Examples of communication networks include… the internet”; Paragraph [0094] “Mobile device 90 communicates with controller 28 or with electronic shelf label 10, which then cause the local indicator 94 to illuminate in a specified color, indicating to the employee the correct location of the product P”; Paragraph [0095]; Figure 15; Figure 9), which displays updated server records received from the server computing device (Paragraph [0082] “The ESL 10 may then send an alert of this condition to the area controller 28 for subsequent distribution to store employees and/or updates to inventory management databases”; Paragraph [0091] “a mobile device 90 (e.g.--a smart phone or other mobile or portable device) may be used as a user interface to communicate with the electronic shelf label 10, or controller 28 to identify the product P for a specific region of the sensor”; Paragraph [0095] “the area controller 28 may reference a database to determine the particular shelf and aisle with which the product (as well as the sensor 30 and ESL 10) has been associated. This information may be communicated to the mobile device 90 by the area controller 28 or other device directly to employees”; Paragraph [0117] “The employee may be informed of the location of the product on a mobile device which may provide .  However, Meyer does not explicitly teach, providing consumption-status of items, including full, used, and depleted.
Causey, from the same field of endeavors, teaches providing consumption-status of items, including full, used, and depleted  (Figure 2, Figure 5, Figure 6, figure 7;  column 7 lines 45-50 “Scale 219 may measure the weight of products stored within refrigerator 210. This weight measurement information may be useful in determining the state of products, how much of a product remains”; claim 1; column 1 lines 17-31 “ due to a low but not empty container, or an activity being in the distant future, a product may later be determined to be a necessity based on the container becoming empty or the activity becoming part of the near future. For this reason, necessity determination S560.6 may be repeated periodically if the location of the user has not been within proximity of a desired product”; column 3 lines 45-column 4 lines 13 “A necessary product may be one that is missing or of a lower quantity than a preset amount, and may be ordered automatically from a store, or the user may simply be alerted”; column 12 lines 60- column 13 line 30 “; column 10 lines 48-65).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Causey into the teachings of Meyer to teach monitoring the status of a product.
One would be motivated to do so as to ensure the user can maintain a well-stocked set of necessary products and reduce the time spent at the store. 

Regarding claim 39, Meyer further teaches wherein:App. No.: 17/008,863Page 6 of 15Application No.: 17/008,863Firm Docket No.: SHAKKOUR1-3US the intelligent shelf includes one or more weight sensor module, with the one or more weight sensor module comprised of a weight sensor that measure a weight of an item (Paragraph [0040] “A weight sensor configured to be disposed on a retail shelf is operatively connected to a controller, which monitors retail product inventory based on the sensed product weight at the shelf”; Paragraph [0086]; Paragraph [0041] “the weight sensor may be able to sense the footprint of a product placed on the sensor. The sensed footprint of a product, alone, or in combination with a measured weight, can assist in determining the inventory on the sensor, including out of place products”; Paragraph [0017]).  

5 Regarding claim 40, Meyer further teaches wherein: the inventory items are monitored using the weight sensor module (Paragraph [0103] “Retail displays including peg hooks, product pushers, wire baskets, clothing rods, display racks, and hangars are integrated with weight sensors to detect when an product is out of stock or to maintain an at-the -shelf inventory”), which communicate sensed data to the power and data communications hub using sensory logic of the inventory application to generate sensory logic data (Paragraph [0104]; Paragraph [0108]; Paragraph [0018] “the controller monitors each unique electrical return line to determine a quantity of footprints associated with the retail items placed on the inventory sensor”; Paragraph [0109] “comprise at least one retail shelf 1512 upon which weight sensors 1530 are placed. Some stores may include sensors 1530 in a store- or backroom 1514 to provide a status of the total inventory with the store. The inventory status at a given shelf is detected by the sensors 1530”; Paragraph [0082] “The ESL 10 may then send an alert of this condition to the area controller 28 for subsequent distribution to store employees and/or updates to inventory management databases”; Paragraph [0091]; Paragraph [0095]; Paragraph [0117]; Figures 12 A-C), with the sensory logic data transmitted to the server computing device by the power and data communication hub (Figure 12A; Figure 12B; Figure 12C; Paragraph [0045] “power supply 27 is operatively connected to system controller 1202, which is operatively connected to area controller 28. Area controller is further operatively connected to a plurality of weight sensors 30 and ESLs 10 via a distribution loop 1204”; Paragraph [0046] “power supply 27 is operatively connected to area controller 28, which is operatively connected via the distribution loop 1204 to ESLs 10… The area controller 28 sends and receives communication signals”; Paragraph [0086]; Paragraph [0082] “The ESL 10 may then send an alert of this condition to the area controller 28 for subsequent distribution to store employees and/or updates to inventory management databases”; Paragraph [0091]; Paragraph [0095]; Paragraph [0117]).  

Claim 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2016/0048798 A1) in view of Causey et al. (US 10,410,177 B2) in further view of Zalewski et al. (US 9,911,290 B1).

Regarding claim 41, Meyer further teaches wherein: the Internet enabled mobile computing device is comprised of a plurality of Internet enabled mobile computing devices associated with a group on the server computing device, with the group account associated with the intelligent shelf (Paragraph [0092]; inventory management databases”; Paragraph [0091] “a mobile device 90 (e.g.--a smart phone or other mobile or portable device) may be used as a user interface to communicate with the electronic shelf label 10, or controller 28 to identify the product P for a specific region of the sensor”; Paragraph [0095] “the area controller 28 may reference a database to determine the particular shelf and aisle with which the product (as well as the sensor 30 and ESL 10) has been associated. This information may be communicated to the mobile device 90 by the area controller 28 or other device directly to employees”; Paragraph [0117] “The employee may be informed of the location of the product on a mobile device which may provide general directions (e.g., the aisle on which the storeroom product can be found) in order to more quickly get the employee to the general vicinity of the product”; Paragraph [0083]).  However, Meyer does not explicitly teach a group account on the server.
Zalewski, from the same field of endeavors, teaches a group account on the server (column 29 line 47- to column 30 line 17; column 2 lines 45-65; column 27 lines 36-45).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Zalewski into the teachings of Meyer to teach providing a group account on a server.
One would be motivated to do so as to make a determination of the identity of each shopper taking or returning items from the shelf even when multiple shoppers are 

Regarding claim 42, Meyer further teaches plurality of Internet enabled mobile computing devices (Paragraph [0094]; Paragraph [0133] “Mobile device 90 communicates with controller 28 or with electronic shelf label 10, which then cause the local indicator 94 to illuminate in a specified color, indicating to the employee the correct location of the product P… Examples of communication networks include… the internet”; Paragraph [0094] “Mobile device 90 communicates with controller 28 or with electronic shelf label 10, which then cause the local indicator 94 to illuminate in a specified color, indicating to the employee the correct location of the product P”; Paragraph [0095]; Figure 15; Figure 9).  However, Meyer does not explicitly teach wherein: the server computing device enables access to data associated with the group account to the plurality of mobile computing devices.
Zalewski, from the same field of endeavors, teaches wherein: the server computing device enables access to data associated with the group account to the plurality of Internet enabled mobile computing devices (column 29 line 47- to column 30 line 17; column 27 lines 36-45; column 27 lines 46-67).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Zalewski into the teachings of Meyer to teach providing a group account on a server.
One would be motivated to do so as to make a determination of the identity of each shopper taking or returning items from the shelf even when multiple shoppers are 




Regarding claim 43, Meyer further teaches plurality of Internet enabled mobile computing devices (Paragraph [0094]; Paragraph [0133] “Mobile device 90 communicates with controller 28 or with electronic shelf label 10, which then cause the local indicator 94 to illuminate in a specified color, indicating to the employee the correct location of the product P… Examples of communication networks include… the internet”; Paragraph [0094] “Mobile device 90 communicates with controller 28 or with electronic shelf label 10, which then cause the local indicator 94 to illuminate in a specified color, indicating to the employee the correct location of the product P”; Paragraph [0095]; Figure 15; Figure 9).  However, Meyer does not explicitly teach wherein: the plurality of mobile computing devices share data associated with the group account.
Zalewski, from the same field of endeavors, teaches wherein: the plurality of mobile computing devices share data associated with the group account (column 29 line 47- to column 30 line 17; column 27 lines 36-45; column 27 lines 46-67).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Zalewski into the teachings of Meyer to teach providing a group account on a server.
One would be motivated to do so as to make a determination of the identity of each shopper taking or returning items from the shelf even when multiple shoppers are .

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2016/0048798 A1) in view of Causey et al. (US 10,410,177 B2) in further view of Cohen et al. (US 2015/0145671 A1) in further view of Resner et al. (US 2007/0035661 A1).

Regarding claim 44, Meyer further teaches wherein: 25the power and data communications hub includes: a Microcontroller Unit (MCU) (Figures 12 A-C; Paragraph [0045]; Paragraph [0054]); intelligent shelf (Figure 12A; Figure 12B; Figure 12C; Paragraph [0045] “power supply 27 is operatively connected to system controller 1202, which is operatively connected to area controller 28. Area controller is further operatively connected to a plurality of weight sensors 30 and ESLs 10 via a distribution loop 1204”; Paragraph [0046] “power supply 27 is operatively connected to area controller 28, which is operatively connected via the distribution loop 1204 to ESLs 10… The area controller 28 sends and receives communication signals”; Paragraph [0086]).  However, Meyer does not explicitly teach and a real time clock (RTC) unit; App. No.: 17/008,863Page 7 of 15Application No.: 17/008,863Firm Docket No.: SHAKKOUR1-3US wherein: an internal clock of the MCU is used for all internal operations of the intelligent shelf, and RTC is used for all external communications with external computing devices, including one or more server computing devices so that all data transmitted from intelligent shelf has a real time timestamp.  
Cohen, from the same field of endeavors, teaches and a real time clock (RTC) unit (Paragraph [0035] “a real-time clock 204”); and RTC is used for all external communications with external computing devices, including one or more server computing devices so that all data transmitted from intelligent shelf has a real time timestamp (Paragraph [0035] “a real-time clock 204; Paragraph [0044] “the smart clothing tag 201 may only upload information to the servers 299 when the clothing is put on the special coat rack that energizes the smart clothing tag 201 and triggers the transfer of the information (e.g., at night). In this embodiment, the smart clothing tag 201 may only use its onboard battery 216 for collecting and storing sensor 202 data”; Paragraph [0070] “information may be automatically uploaded from the smart clothing tag 201 associated with the specific user to the server”; Paragraph [0043] “the real time clock(s) 204 are configured to generate a timestamp associated with each data point collected by each of the sensors 202”).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Cohen into the teachings of Meyer to teach a real time clock.
One would be motivated to do so as to keep an accurate time of data collected by the sensors thus providing a better picture of what is occurring with the inventory (see Cohen paragraph [0043]).
Resner, from the same field of endeavors, teaches wherein: an internal clock of the MCU is used for all internal operations (Paragraph [0048] “LCD module integrated in a microcontroller chip, wherein the LCD display operates in conjunction with a system external to the chip being controlled by the microcontroller and the microcontroller supplies operating functions including internal clock signals to the LCD module for maintaining the operational timing of the LCD display”)

One would be motivated to do so as to maintain operational timing signals to another module, e.g. other shelves or a display module (Resner paragraph [0048]).


Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2016/0048798 A1) in view of Causey et al. (US 10,410,177 B2) in further view of Swafford, JR. et al (US 2005/0168345 A1).

Regarding claim 45, Meyer further teaches wherein: the one or more weight sensor module is comprised of: the weight sensor, with the weight sensor comprise load cells that detects a weight of an item (Paragraph [0040] “A weight sensor configured to be disposed on a retail shelf is operatively connected to a controller, which monitors retail product inventory based on the sensed product weight at the shelf”; Paragraph [0086]; Paragraph [0041] “the weight sensor may be able to sense the footprint of a product placed on the sensor. The sensed footprint of a product, alone, or in combination with a measured weight, can assist in determining the inventory on the sensor, including out of place products”; Paragraph [0017]; Paragraph [0018]) weight data of the item (Paragraph [0041]). However, Meyer does not explicitly teach and transmits an analog data of the item to an analog to digital 10converter (ADC); the ADC converts the analog data into a digital data and transmits the digital data to a hub MCU.
and transmits an analog data of the item to an analog to digital 10converter (ADC) (Paragraph [0144] “The sensors of the various sensing configurations discussed in the above embodiments may output a signal representing the sensed parameter in either analog or digital format. The analog output may in the form of a voltage or current signal. As one skilled in the art will realize, an analog-to-digital converter may be utilized to transform the analog signal to a digital signal for use by a controller or processing device”); the ADC converts the analog data into a digital data and transmits the digital data to a hub MCU (Paragraph [0144] “The sensors of the various sensing configurations discussed in the above embodiments may output a signal representing the sensed parameter in either analog or digital format. The analog output may in the form of a voltage or current signal. As one skilled in the art will realize, an analog-to-digital converter may be utilized to transform the analog signal to a digital signal for use by a controller or processing device”; Paragraph [0111]; Paragraph [0114] “This data can be provided to a processing device such as a microprocessor or a store computer”; Paragraph [0134])
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Swafford into the teachings of Meyer to teach to provide an analog to digital converter.
One would be motivated to do so as enable the use of sensors that output analog data (see Swafford paragraph [0144]).

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2016/0048798 A1) in view of Causey et al. (US 10,410,177 B2) in further view of Acheson et al. (US 2016/0330906 A1).

Regarding claim 46, Meyer further teaches an MCU of the power and data communications hub (Paragraph [0045] “power supply 27 is operatively connected to system controller 1202, which is operatively connected to area controller 28”).  However, Meyer does not explicitly teach one or more temperature sensor unit for sensing a temperature of one or more weight sensor module, with the sensed temperature used by a microcontroller unit (MCU) of the power and data communications hub to compensate offset variations in sensed weight due to variations in temperature
Acheson, from the same field of endeavors, teaches one or more temperature sensor unit for sensing a temperature of one or more weight sensor module, with the sensed temperature used by an a microcontroller unit (MCU)of the power and data communications hub to compensate offset variations in sensed weight due to variations in temperature (Figure 9; Paragraph [0046] “measured test weight (MTW) is a calculated value based on sensor inputs provided by the systems described herein including the controller 212 in communication with the sensors 202-208. In one example, MTW is based on volume and weight measurements that are corrected to account for variations caused by moisture and temperature (wherein temperature affects moisture values… Moisture and temperature are measured in one example by the system described herein including the moisture and temperature sensors, 206, 208”; Paragraph [0125])

One would be motivated to do so as to improve the accuracy of the weight sensors in different environments to ensure a more accurate inventory count.


Claim 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2016/0048798 A1) in view of Causey et al. (US 10,410,177 B2) in further view of Bodin et al. (US 2008/0052037 A1 Hereinafter Bodin 2) in further view of Swafford, JR. et al (US 2005/0168345 A1).

Regarding claim 47, Meyer does not explicitly teach wherein: a Microcontroller unit (MCU) determines a tare weight of the weight sensor by receiving a stabilized weight value from a weight sensor module ADC and stores the 25stabilized weight value as the tare weight; the MCU receives a next stabilized weight value from weight sensor module ADC, and determines if the next stabilized weight value is different from the tare weight; App. No.: 17/008,863Page 8 of 15Application No.: 17/008,863Firm Docket No.: SHAKKOUR1-3US if the MCU determines that the next stabilized weight value is different from the tare weight, the MCU receives a subsequent stabilized weight value within a predetermined interval; the MCU determines if a difference between the subsequent stabilized weight 5value received is greater than a predetermined threshold; if the MCU determines that the difference is less than the predetermined threshold, the MCU adjusts the stored tare weight based on the determined variation; if the MCU determines that the difference is greater than the predetermined threshold, the MCU determines weight of an item. 10  
Bodin 2, from the same field of endeavors, teaches wherein: a Microcontroller unit (MCU) determines a tare weight of the weight sensor by receiving a stabilized weight value from a weight sensor module and stores the 25stabilized weight value as the tare weight  (Paragraph [0028] "As there are more occurrences of the item in the system, a weighted average of the tare mass of all the occurrences are stored as the record tare mass"; Paragraph [0031] "To obtain a tare mass for the item occurrence, the controller searches a database for a record of the item type") the MCU receives a next stabilized weight value from weight sensor module, and determines if the next stabilized weight value is different from the tare weight (Paragraph [0065] "each mass sensor associated with a mass sensor shelf is an independent sensor capable of measuring a mass of an object resting on the mass sensor. Each mass sensor transmits mass sensor measurements in the form of mass sensor data to controller 120; Paragraph [0068] "The non-depleted mass, typically called the net weight of the item may be approximated based on a tare mass and the initial mass of the item. The non-depleted mass is the original product mass of an item prior to use by a consumer"); if the MCU determines that the next stabilized weight value is different from the tare weight, the MCU receives a subsequent stabilized weight value within a predetermined interval (Paragraph [0075] "Controller 120 monitors real-time depletion of each identified item in storage unit 100 by comparing refined current mass measurements for each item with a non-depleted mass for the item. When the refined current mass of an identified item reaches a threshold depletion the item is  the MCU determines if a difference between the subsequent stabilized weight 5value received is greater than a predetermined threshold (Paragraph [0130] "The controller determines a depletion of the identified item based on a difference between the current mass and a previous mass for the identified item"; Figure 1; Figure 8; Figure 9); if the MCU determines that the difference is less than the predetermined threshold, the MCU adjusts the stored tare weight based on the determined variation (Paragraph [0124] "If the item identity is found in the database (step 835), the controller determines if the difference between initial mass of the item and the total mass of the record item is less than a predetermined limit (step 840)...If the initial mass of the item and the total mass of the record item is less than a predetermined amount then the controller sets the tare mass of the item equal to the recorded tare mass found in the database (step 845)"; fig 8; Figure 1; Figure 9); if the MCU determines that the difference is greater than the predetermined threshold, the MCU determines weight of an item  (Paragraph [0124] "If the initial mass of the item and the total mass of the record item is greater than a predetermined amount, then the controller sets T=(Tr/Rtot)*li (step 855). Wherein T is the tare mass of the item, Tr is the Record item tare, and Rtot is the Record item total mass, and li is the initial mass of the item"; figure 8; Figure 9; Figure 1). 10  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Bodin 2 into 
One would be motivated to do so as to calculate depletion of consumable items and determine when replenishment is needed (see Bodin 2 paragraph [0026]).
Finally, please note that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure” (MPEP 2111.04).
Swafford, from the same field of endeavors, teaches the ADC (Paragraph [0144] “The sensors of the various sensing configurations discussed in the above embodiments may output a signal representing the sensed parameter in either analog or digital format. The analog output may in the form of a voltage or current signal. As one skilled in the art will realize, an analog-to-digital converter may be utilized to transform the analog signal to a digital signal for use by a controller or processing device”).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Swafford into the teachings of Meyer to teach to provide an analog to digital converter.
One would be motivated to do so as enable the use of sensors that output analog data (see Swafford paragraph [0144]).

Regarding claim 48, Meyer does not explicitly teach a weight value output from the weight sensor module ADC stabilizes after a predetermined time.
a weight value output from the weight sensor module stabilizes after a predetermined time (Paragraph [0128] "An elapsed timer begins tracking the time the item is absent from the system (step 1010). The controller determines if the elapsed time limit has been exceeded (1020). If the item is returned to the system before the elapsed time limit (step 1030), the timer stops and does not begin again until the item is removed from the system (step 1005). If the item is not returned to the storage system before the time is exceeded, the controller sets the last mass of the item equal to the current mass of the item (step 1040)"; fig 10; Figure 1; Figure 9). 10  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Bodin 2 into the teachings of Meyer to teach determining stabilized weight.
One would be motivated to do so as to accurately calculate depletion of consumable items and determine when replenishment is needed (see Bodin 2 paragraph [0026]).
Swafford, from the same field of endeavors, teaches the ADC (Paragraph [0144] “The sensors of the various sensing configurations discussed in the above embodiments may output a signal representing the sensed parameter in either analog or digital format. The analog output may in the form of a voltage or current signal. As one skilled in the art will realize, an analog-to-digital converter may be utilized to transform the analog signal to a digital signal for use by a controller or processing device”).

One would be motivated to do so as enable the use of sensors that output analog data (see Swafford paragraph [0144]).
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 25-48 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument that Meyer does not teach “weight sensor” applicant is advised that the arguments are not persuasive.
Regarding applicant’s argument that Meyer does not teach “housing” applicant is advised that the shelf in Meyer includes “a rail 11 extending along the front edge of each shelf S and coupling coils mounted inside a rail 12” (see paragraph [0042]). Thus a housing element is present.



	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some additional pertinent pieces of art are referenced on 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY POFFENBARGER whose telephone number is (469)295-9165.  The examiner can normally be reached on Mon -Thurs 7:30-5:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WHITNEY POFFENBARGER/Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627